966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Winston HOLLOWAY, Appellant,v.Dareld KIRBY, Assistant Super- intendent of Treatment;Larry Norris;  Becky Nolan, Mental HealthServices;  M.V. Knight, Employee,Cummins Unit, ArkansasDepartment ofCorrection,Appellees.
No. 91-3477.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 3, 1992.Filed:  June 24, 1992.

Before JOHN R. GIBSON, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Winston Holloway filed a motion for contempt seeking enforcement of an order the district court issued in 1981.  The court denied the motion, and Holloway appeals.


2
This court reviews the denial of a contempt motion for abuse of discretion.   Davis v. Bowen, 894 F.2d 271, 272 (8th Cir. 1989) (per curiam), cert. denied, 495 U.S. 904 (1990).  We conclude the district court did not abuse its discretion in this case.  The district court correctly observed that Holloway is not precluded from bringing a new action for damages for any harm caused by the defendants' noncompliance with the 1981 order.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B.